PER CURIAM.
This matter is before the Court on Motion for Approval of Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline.
On February 8, 1979, The Florida Bar filed its motion alleging:
1. After initiation of an investigation, Respondent was temporarily suspended pursuant to the allegations in this cause by this court’s order in The Florida Bar v. John V. Baum, Case No. 53,262 on February 10, 1978. The suspension was pursuant to Fla. Bar Integr. Rule, art. XI, Rule 11.10(5).
2. The Eighteenth Judicial Circuit Grievance Committee “A” subsequently completed their investigation and found probable cause against the Respondent which report was received by The Florida Bar on August 30, 1978.
3. The Bar’s Complaint charging Respondent with misuse of trust funds from his firm was filed with the referee on October 4, 1978. .
4. Prior to a final hearing, the Respondent submitted a Conditional Guilty Plea to the Complaint through counsel on December 14, 1978. .
*5865. At their January 1979 meeting, the Board of Governors of The Florida Bar approved acceptance of Respondent’s Conditional Plea and recommends it to this court as final disposition of the case. The plea calls for Respondent to be suspended for a period of two (2) years and requires proof of rehabilitation prior to a subsequent reinstatement. Respondent also agrees to pay costs of these proceedings presently amounting to $144.20. It is agreed in the plea, if accepted by the court, that the period of suspension will be deemed to have commenced on February 10, 1978 which is the date of the Supreme Court’s order in The Florida Bar v. John V. Baum, Case No. 53,262 which is reported at 355 So.2d 429 (Fla.1978).
6. If this Conditional Guilty Plea is an acceptable disposition of this case to the court, The Florida Bar respectfully suggests the court may dispose of the case without the need for additional proceedings below through an appropriate Order of Suspension based on the plea as accepted and recommended to this court by The Board of Governors of The Florida Bar and through an appropriate opinion to be published in the Southern Reporter based on the allegations of the Bar’s complaint and the Conditional Plea.
The Motion for Approval of Conditional Guilty Plea is granted, and Respondent, John V. Baum, is hereby suspended from the practice of law in this state for a period of two years, at the expiration of which time he may be eligible for reinstatement upon proof of rehabilitation. This period of suspension shall be deemed to have commenced on February 10, 1978.
Costs in the amount of $144.20 are hereby taxed against the Respondent.
It is so ordered.
ENGLAND, C. J., and BOYD, OVER-TON and HATCHETT, JJ., concur.
SUNDBERG and ALDERMAN, JJ., dissent.